Case 1:19-cv-00509-LEW Document 45 Filed 01/27/21 Page 1 of 2                          PageID #: 617




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


 JAMES BAINES et al.,

                         Plaintiffs,
                                                         Docket No. 1:19-cv-00509-LEW
                 v.

 SHENNA BELLOWS,

                         Defendant.


                 CONSENTED-TO MOTION TO ENLARGE PAGE LIMITS
                      FOR SUMMARY JUDGMENT BRIEFING

        Under L.R. 7, Defendant Secretary of State Shenna Bellows 1 (“Secretary”) moves to

enlarge the page limits for the upcoming summary judgment motions expected to be filed on

January 29, 2021. Specifically, the Secretary requests that the page limit for any summary

judgment motions filed by either party be extended to 30 pages and that the page limit for any

responses to those motions also be extended to 30 pages. In support of this motion, Secretary

Bellows states as follows:

        1.      In this matter, Plaintiffs challenge the constitutionality of six different provisions

of Maine election law that, generally speaking, set forth the processes for political parties and

their candidates to access Maine’s general election ballot. Plaintiffs challenge these six

provisions on both First and Fourteenth Amendment and Equal Protection grounds.

        2.      In addition, Defendant asserts a defense of res judicata.




        1
                The original defendant in this case was now-former Secretary of State Matthew Dunlap.
Per Fed. R. Civ. P. 25(d), Secretary Bellows was automatically substituted as the defendant when she
assumed office on January 4, 2021. Secretary Bellows will shortly file a formal notice of substitution.


                                                   1
Case 1:19-cv-00509-LEW Document 45 Filed 01/27/21 Page 2 of 2                      PageID #: 618




       3.      Due to the number of separate provisions at issue and the complexity of the

constitutional issues that are asserted, the Secretary believes that the 20 pages provided by L.R. 7

will be insufficient to fully address the claims and defenses that will be at issue in the summary

judgment briefing.

       4.      The Secretary believes that she can fully address all such issues in a brief of no

more than 30 pages.

       5.      Counsel for the Secretary has consulted with counsel for Plaintiffs concerning

page limits for summary judgment. Plaintiffs consent to the 30-page limit provided that they be

provided 30 pages for any summary judgment motion. The parties also agreed to a 30-page limit

for responses to each side’s summary judgment motion. The parties do not at this time seek any

change to the 7-page reply limit.

       Based on the foregoing, the Secretary respectfully requests that the Court enlarge the

page limits for any memorandum of law in support of summary judgment for Defendant or

Plaintiffs to 30 pages. The Secretary further respectfully requests that the Court enlarge the page

limits for any responses to any summary judgment motion filed to 30 pages.

 Dated: January 27, 2021                             AARON M. FREY
                                                     Attorney General


                                                     /s/ Jonathan R. Bolton
                                                     Jonathan R. Bolton
                                                     Phyllis Gardiner
                                                     Assistant Attorneys General
                                                     Office of the Attorney General
                                                     6 State House Station
                                                     Augusta, ME 04333-0006
                                                     Tel. (207) 626-8800
                                                     jonathan.bolton@maine.gov
                                                     phyllis.gardiner@maine.gov




                                                 2
